Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-15 drawn to a method of inducing a polarization state of a macrophage by contacting the macrophage with a formulation comprising SEQ ID NO: 1) in the reply filed on September 2, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific characterization of the polarization state as an increase in expression level of CD86 and a decrease in expression level of CD206 on the macrophage that has not been contacted with the formulation); Species B (i.e., a single and specific means of performing the method as in vitro); Species C (i.e., a single and specific carrier as a hydrogel); and Species D (i.e., a single and specific formulation form as a hydrogel) in the reply filed on September 2, 2022, is acknowledged.  It is noted that Species E and F were not elected given that both species correspond to unelected Group II. 

Status of Claims
Claims 1-19 were originally filed on November 2, 2020. 
Claims 1-19 are currently pending and claims 1, 6-7, and 10-13 are under consideration as claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 2-5 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2022.  

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/930,122 filed November 4, 2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
For claim 1, please note that the Examiner is interpreting the scope as open-ended requiring 100% identity SEQ ID NO: 1 with any N-/C-terminal additions.  Thus, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling:
for inducing a polarization state of a macrophage by contacting the macrophage with a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to a carrier wherein the polarization state is characterized by a decrease in expression level of CD206 on the macrophage relative to a macrophage that has not been contacted with the formulation,
does not reasonably provide enablement:
for inducing a polarization state of a macrophage by contacting the macrophage with a formulation comprising SEQ ID NO: 1 where the formulation is in any other form other than a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to a carrier wherein the polarization state is characterized by a decrease in expression level of CD206 on the macrophage relative to a macrophage that has not been contacted with the formulation; and 
for inducing a polarization state of a macrophage by contacting the macrophage with a formulation comprising SEQ ID NO: 1 in any form wherein the polarization state is characterized by an increase in expression level of CD86 on the macrophage relative to a macrophage that has not been contacted with the formulation.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 1, 6-7, and 10-13 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that a macrophage is in need of inducing a polarization state in vitro and where the polarization state of the macrophage is induced by contacting the macrophage with a formulation comprising SEQ ID NO: 1 (See claim 1), the form by which the formulation contacts the macrophage is critical in achieving the desired result of inducing the polarization state of the macrophage.  It is noted that the scope of the formulation as claimed encompasses any form, for example, a formulation comprising SEQ ID NO: 1 dissolved in water, SEQ ID NO: 1 non-covalently associated with a carrier, a formulation comprising SEQ ID NO: 1, collagen, chitosan, and water where the components are not covalently or non-covalently associated with each other, etc. In order words, the formulation of claim 1 is not limited.  It is further noted that although, claim 12 encompasses where the peptide is conjugated to the carrier, and claim 13 encompasses where the formulation is a hydrogel, as will be further articulate below, both structural limitations have been shown to be critical in achieving the desired result of inducing the polarization state of the macrophage.  
Furthermore, it is noted that the scope of claims 1, 7, and 10-13 encompass where the inducement of a polarization state of a macrophage is characterized by any means.  As discussed in the “Restriction Requirement” section above, the characterization of an increase in expression level of CD86 and a decrease in expression level of CD206 on the macrophage relative to a macrophage that has not been contacted with the formulation has been elected.  As such, evaluation under 112(a) is limited to this specific characterization.  Thus, the claimed method encompasses inducement of a polarization state of a macrophage is characterized by any means, albeit, instant claim 6 is limited to a specific characterization.  Accordingly, claims 1, 6-7, and 10-13 are unduly broad with respect to the formulation forms used to contact the macrophage.

The State of the Prior Art
The prior art demonstrates that the formulation form is critical in inducing a polarization state of a macrophage including when the polarization state is characterized by an increase in CD86 expression level and a decrease in CD206 expression level on the macrophage relative to a macrophage that has not been contacted with the formulation. 
As discussed in the 102(a)(1) rejection below, Mandla et al. discloses a formulation comprising QHREDGS (i.e., 100% identical to instant SEQ ID NO: 1) collagen-chitosan hydrogel (hereinafter referred to as the “Q-peptide hydrogel”) suitable for clinical wound healing applications, and its subsequent polarization effect on macrophages (See Mandla et al., ACS Biomater. Sci. Eng. 5:4542-4550 (first available July 2019) at pg. 4543, col. 1, 2nd paragraph).  Mandla et al. also teaches that wound healing is a complex process dependent on the spatial and temporal recruitment of a number of different cells and cytokines (See Mandla article, pg. 4542, col. 1, 1st paragraph).  Immediately following injury, the wound site is in an inflammatory phase characterized by the presence of neutrophils and macrophages (See Mandla article, pg. 4542, col. 1, last paragraph).  When macrophages are recruited to the wound site, they become activated and exhibit a spectrum of polarization states, necessary in the progression of wound healing (See Mandla article, pg. 4542, col. 1, last paragraph).  Initially following injury, macrophages are polarized toward a proinflammatory or M1 polarization phenotype (See Mandla article, pg. 4542, col. 1, last paragraph).  In healthy wound healing, macrophages will typically undergo a shift in polarization state toward a pro-healing, anti-inflammatory, M2 macrophage after 1-3 days of acute inflammation (See Mandla article, pg. 4542, col. 2, 1st paragraph).  However, Mandla et al. teaches that in reality, macrophage polarization exists as a spectrum, in which macrophages have been able to simultaneously release cytokines associated with both pro- and anti-inflammatory responses (See Mandla article, pg. 4542, col. 2, 1st paragraph).
In order to examine the polarization effect of the Q-peptide on macrophages, bone marrow derived macrophages (BMDMs) were cultured (note: constitutes in vitro) in the presence of the soluble Q-peptide (i.e., instant SEQ ID NO: 1 alone without conjugation to chitosan and/or part of a hydrogel), no peptide collagen-chitosan film, scrambled peptide hydrogel film, and the Q-peptide hydrogel film (See Mandla article, pg. 4546, col. 1, 2nd paragraph).  To examine the polarization effect, the expression of known pro- and anti-inflammatory markers, CD86 and CD206, respectively, was examined via flow cytometry (See Mandla article, pg. 4546, col. 1, last paragraph to col. 2, 1st paragraph).  As depicted in Figures 3A and B, the distribution of CD86 and CD206 expression for BMDMs cultured in the presence of the soluble Q-peptide was similar to that of the blank, untreated cells (See Mandla article, pg. 4546, col. 2, 1st paragraph) thereby demonstrating that Q-peptide alone is insufficient to induce a polarization state of a macrophage.  Although, Mandla et al. states that an increasing trend in the median fluorescence intensity (MFI) of CD86 when BMDMs were cultured on the Q-Peptide film as depicted in Figure 3C was found, it is noted that such an increase is not statistically significant relative to untreated cells, Q-peptide alone (i.e., soluble Q-peptide), and scrambled film (i.e., same hydrogel structure except with a different peptide sequence) (See Mandla article, pg. 4546, col. 2, 1st paragraph; Figure 3C).  As such, it is not readily apparent that an increase in CD86 expression correlates to the inducement of a polarization state of a macrophage.  Moreover, it appears from this data that Q-peptide, whether alone or conjugated to chitosan in a hydrogel, is not able to induce a polarization state of a macrophage characterized by an increase in expression level of CD86.  
Furthermore, although Mandla et al. demonstrates a significant decrease in the MFI of CD206 when BMDMs were cultured on the Q-Peptide film and the scrambled peptide film in comparison to the blank and soluble controls as depicted in Figure 3D (See Mandla article, pg. 4546, col. 2, 1st paragraph), this significant decrease is not observed for the Q-peptide alone.  Rather, the significant decrease is only observed for the specific formulation where the Q-peptide is conjugated to chitosan using 1-ethyl-3-(dimethylamino)-propyl) carbodiimide (EDC) chemistry, the conjugated chitosan mixed with type I collagen, and subjected to thermal and chemical crosslinking thereby resulting in the QHREDGS collagen-chitosan hydrogel (See Mandla article, pg. 4543, col. 1, last paragraph to col. 2, 1st paragraph; pg. 4546, col. 2, 1st paragraph).  Thus, although Mandla et al. concludes that the right shift in CD86 and the left shift in CD206 expression indicates a novel BMDM polarization in response to the Q-Peptide hydrogel thereby inducing a novel macrophage polarization (See Mandla article, pg. 4547, col. 2, 4th paragraph; pg. 4548, col. 1, 1st paragraph), it is not readily apparent that the shift in CD86 expression is statistically significant.  Moreover, Mandla et al. demonstrates that the formulation form is critical in inducing a polarization state of a macrophage.  
Additionally, Krzyszczyk et al. teaches that macrophages play key roles in all phases of adult wound healing, which are inflammation, proliferation, and remodeling (See Krzyszczyk et al., Front. Physiol. 9:22 pages (2018) at abstract).  As wounds heal, the local macrophage population transitions from predominantly pro-inflammatory (M1-like phenotype) to anti-inflammatory (M2-like phenotypes) (See Krzyszczyk article, abstract).  Non-healing chronic wounds indefinitely remain in inflammation thereby correlating to where local macrophages retain pro-inflammatory characteristics (See Krzyszczyk article, abstract).  Table 2 depicts CD86 as a macrophage surface marker indicative of the M1 phenotype or of the M2b and M2c phenotype, and CD206 as a macrophage surface marker indicative of the M2a phenotype or as a macrophage secreted marker indicative of the M2c phenotype (See Krzyszczyk article, pg. 8, col. 1, 2nd paragraph; Table 2).  Although Krzysczyk et al. teaches that macrophages play an important role in wound healing and that anti-inflammatory, M2-like phenotypes are desirable for efficient healing, Krzysczyk et al. teaches that questions remain regarding the details behind monocyte recruitment and macrophage differentiation, specifically whether monocytes are predestined to become one particular phenotype (M1/M2-like) or if macrophages themselves change from M1 to M2 phenotypes (or visa versa) within the tissue (See Krzyszczyk article, pg. 19, col. 1, last paragraph).  Krzysczyk et al. suggests more thorough histological studies on in vivo wound environments would lead to a better understanding of macrophage phenotypes and their spatiotemporal and functional contributions during healing (See Krzyszczyk article, pg. 19, col. 1, last paragraph).  Another challenge in this field is that the definition of each macrophage sub-phenotype is neither clear, nor agreed upon  (See Krzyszczyk article, pg. 19, col. 1, last paragraph).  There are also inconsistencies between in vitro and in vivo macrophage phenotypes, especially in chronic wound models, which further confuse this area of research  (See Krzyszczyk article, pg. 19, col. 1, last paragraph).  Therefore, Krzysczyk et al. demonstrates that inducing a polarization state of a macrophage and how it correlates in the specific field of wound healing requires further research.  
Therefore, the level of predictability in the art is dependent on many factors including the form by which the formulation contacts a macrophage to induce a polarization state of the macrophage, and the characterization that results in the inducement of a polarization state of a macrophage.  While finding additional means of inducing a polarization state of a macrophage is important, the state of the art requires vast amounts of data, including analysis of the effectiveness of a formulation comprising SEQ ID NO: 1 irrespective of form on inducing a polarization state of a macrophage, producing animal models examining the effectiveness of a formulation comprising SEQ ID NO: 1 irrespective of form on inducing a polarization state of a macrophage, additional in vitro and in vivo experiments on a formulation comprising SEQ ID NO: 1 irrespective of form on inducing a polarization state of a macrophage, and additional phase 0, I, II, III, and IV clinical trials on a formulation comprising SEQ ID NO: 1 irrespective of form on inducing a polarization state of a macrophage.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for inducing a polarization state of a macrophage in vitro.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., contacting a macrophage with a formulation comprising SEQ ID NO: 1 in order to induce a polarization state of the macrophage), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, it is noted that the Mandla reference discussed in the “State of the Art” section above, is the published reference based on the data exemplified in the instant specification.  Similar to the Mandla reference, Applicants only demonstrate that a formulation comprising instant SEQ ID NO: 1 conjugated to chitosan and mixed with type I collagen, and subjected to thermal and chemical crosslinking to form a hydrogel is capable of inducing a polarization state of a macrophage where the polarization state is characterized by a decrease in CD206 expression level on the macrophage relative to a macrophage that has not been contacted with the formulation (See instant specification, paragraph [0035], [0142]-[0144]; [0163]; Figure 3B and D).  However, Applicants fail to demonstrate that a formulation comprising instant SEQ ID NO: 1 in any other form can induce a polarization state of a macrophage by any means or that a formulation comprising instant SEQ ID NO: 1 including the crosslinked hydrogel comprising instant SEQ ID NO: 1 conjugated to chitosan can induce a polarization state of a macrophage where the polarization state is characterized by an increase in CD86 expression level on the macrophage relative to a macrophage that has not been contacted with the formulation.  
Rather, Applicants appear to rely on the assumption that by providing evidence that a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to chitosan would exhibit similar intended results when the formulation is in any form.  However, such an assumption cannot be made because Applicants demonstrate that instant SEQ ID NO: 1 alone, which is all that is structurally required in instant claim 1, does not induce a polarization state of a macrophage.  As such, the Q-peptide being in a specific form, i.e., crosslinked hydrogel where the Q-peptide is conjugated to a carrier such as chitosan, is critical in achieving the intended results.  Without more experimentation demonstrating the effectiveness of a representative number of formulations comprising SEQ ID NO: 1 on inducing a polarization state of a macrophage, the level of unpredictability remains high.  
Similarly, Applicants appear to rely on the assumption that by providing evidence that a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to chitosan exhibits insignificant results of increasing the expression level of CD86 on a macrophage would correlate to the formulation inducing a polarization state of a macrophage where the polarization state is characterized by an increase in expression level of CD86 on the macrophage.  However, such an assumption cannot be made because there is no statistically significant increase in expression level of CD86 on a macrophage relative to a macrophage that has not been contacted with the formulation (i.e., compared to untreated cells, Q-peptide alone, or crosslinked hydrogel with a scrambled peptide sequence) (See Figure 3C).  As such, the claimed formulation has not been demonstrated to induce a polarization state of a macrophage where the polarization state is characterized by an increase in expression level of CD86 on the macrophage.  Without more experimentation demonstrating that an increase in expression level of CD86 on the macrophage is statistically significant, the level of unpredictability remains high.  Therefore, it is unpredictable that administration of a formulation comprising SEQ ID NO: 1 in any form except a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to a carrier would induce a polarization state of a macrophage and/or that administration of a formulation comprising SEQ ID NO: 1 in any form including a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to a carrier would induce a polarization state of a macrophage where the polarization state is characterized by an increase in expression level of CD86 on the macrophage.

The Amount of Direction Provided by the Inventor, 
The Presence or Absence of Working Examples, and 
The Quantity of Experimentation Necessary
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation.  One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether contacting a macrophage with a formulation comprising SEQ ID NO: 1 induces a polarization state of the macrophage.
The Specification discloses an example demonstrating that a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to chitosan in vitro induced a polarization state of a macrophage where the polarization state is characterized by a decrease in expression level of CD206 on the macrophage relative to a macrophage that has not been contacted with the formulation (See instant specification, paragraph [0163]; Figure 3D).  However, the Specification provides little specific guidance or direction on the methods of inducing a polarization state of a macrophage with a formulation other than one comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to chitosan, or on the methods of inducing a polarization state of macrophage with a formulation comprising SE ID NO: 1 in any form where the polarization sate is characterized by an increase in expression level of CD86 on the macrophage.  In fact, the Specification demonstrates that a formulation comprising SEQ ID NO: 1 alone failed to induce a polarization state of a macrophage (See instant specification, paragraph [0163]; Figures 3C and 3D).  Applicants provide no data, examples, figures, etc. demonstrating the effectiveness of a formulation comprising SEQ ID NO: 1 other than a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to chitosan in inducing a polarization state of a macrophage.  Applicants also provide no data, examples, figures, etc. demonstrating the effectiveness of a formulation comprising SEQ ID NO: 1 in any form in inducing a polarization state of a macrophage where the polarization sate is characterized by a statistically significant increase in expression level of CD86 on the macrophage.
In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation to determine the effectiveness of a formulation comprising SEQ ID NO: 1 other than a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to chitosan for inducing a polarization state of a macrophage, or to determine the effectiveness of a formulation comprising SEQ ID NO: 1 in any form for inducing a polarization state of a macrophage where the polarization sate is characterized by an increase in expression level of CD86 on the macrophage.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1, 6-7, and 10-13, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1, 6-7, and 10-13 would not be enabled by the written disclosure excluding that of contacting a macrophage with a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to a carrier in order to induce a polarization state of a macrophage where the polarization state is characterized by a decrease in expression level of CD206 on the macrophage relative to a macrophage that has not been contacted with the formulation.  Therefore, claims 1, 6-7, and 10-13, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to contact a macrophage with a formulation comprising SEQ ID NO: 1 in any form other than a formulation comprising a crosslinked hydrogel comprising SEQ ID NO: 1 conjugated to a carrier in order to induce a polarization state of a macrophage where the polarization state is characterized by a decrease in expression level of CD206 on the macrophage relative to a macrophage that has not been contacted with the formulation, and/or to contact a macrophage with a formulation comprising SEQ ID NO: 1 in any form in order to induce a polarization state of a macrophage where the polarization state is characterized by an increase in expression level of CD86 on the macrophage relative to a macrophage that has not been contacted with the formulation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Please note that the Examiner is interpreting the scope of claim 11 such that the carrier can be PLGA in order to further prosecution. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandla et al., ACS Biomater. Sci. Eng. 5:4542-4550 (first available July 2019).  Note: reference contains two authors not indicated as inventors, and no evidence explaining the two authors involvement.
For claims 1 and 10-13, with respect to the formulation being used:
Mandla et al. discloses a formulation comprising QHREDGS collagen-chitosan hydrogel (hereinafter referred to as the “Q-peptide hydrogel”) suitable for clinical wound healing applications, and its subsequent polarization effect on macrophages (See Mandla article, pg. 4543, col. 1, 2nd paragraph).  When comparing the Mandla peptide to instant SEQ ID NO: 1, there is 100% identity.  This peptide was conjugated to chitosan using 1-ethyl-3-(dimethylamino)-propyl) carbodiimide (EDC) chemistry (See Mandla article, pg. 4543, col. 1, 3rd paragraph).  Then type I collagen is mixed with the conjugated chitosan, and subjected to thermal and chemical crosslinking thereby resulting in the QHREDGS collagen-chitosan hydrogel (See Mandla article, pg. 4543, col. 1, last paragraph to col. 2, 1st paragraph).  As such, the formulation disclosed by Mandla et al. satisfies the formulation as recited in instant claim 1, where the formulation further comprises a carrier as recited in instant claim 10, where the carrier is a hydrogel as recited in instant claim 11, where the peptide is conjugated to the carrier as recited in instant claim 12, and where the formulation is a hydrogel as recited in instant claim 13.  

For claims 1 and 7, with respect to a method of inducing a polarization state of a macrophage by contacting the macrophage with the Q-peptide hydrogel as recited in instant claim 1; and with respect to where the contacting step is performed in vitro as recited in instant claim 7:
Mandla et al. discloses that bone marrow derived macrophages (BMDMs) were cultured (note: constitutes in vitro) in the presence of the soluble Q-peptide (i.e., instant SEQ ID NO: 1 alone without conjugation to chitosan and part of the hydrogel), no peptide collagen-chitosan film, scrambled peptide hydrogel film, and the Q-peptide hydrogel film (See Mandla article, pg. 4546, col. 1, 2nd paragraph).  As such, the macrophages were contacted with the Q-peptide hydrogel.  Thus, the disclosure of Mandla et al. satisfies the claim limitation with respect to contacting the macrophage with the Q-peptide hydrogel as recited in instant claim 1, and with respect to where the contacting step is performed in vitro as recited in instant claim 7.  

Accordingly, the disclosure of Mandla et al. anticipates instant claims 1, 7, and 10-13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,096,643 B2 (Radistic et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Radistic et al. claims: 
1.	A biomaterial conjugate comprising a non-naturally occurring peptide consisting of the amino acid sequence QHREDGS (SEQ ID NO: 2) conjugated to a biomaterial. 

(Radistic claim 1).  The biomaterial conjugate comprises a natural or synthetic biomaterial (See Radistic claim 2) wherein the biomaterial includes chitosan and collagen, etc. (See Radistic claims 3-4).  As such, the ‘643 claimed invention encompasses the instantly claimed formulation as recited in instant claims 1 and 10-12.  It is noted that the instantly claimed method constitutes a method of using the ‘643 claimed biomaterial conjugate.
	For claim 13, with respect to where the formulation is a hydrogel, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, ‘643 teaches that the peptide is conjugated to chitosan in the hydrogel form (See ‘643 specification, Example 1) thereby constituting where the biomaterial claimed is in the form of a hydrogel thereby satisfying instant claim 13.  Therefore, the ‘643 claimed invention is not patentably distinct from the instantly claimed invention.
	
Claims 1, 6-7, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-39 and 44-45 of copending Application No. 17/510,381 (Radisic et al. (I) US Publication No. 2019/0328824 A1) in view of    .  Radisic et al. (I) claims: 

    PNG
    media_image1.png
    109
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    52
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    52
    628
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    497
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    107
    616
    media_image6.png
    Greyscale

(See Radisic (I) claims 35, 37-39, and 44-45).  As such, the ‘381 claimed invention encompasses the instantly claimed formulation as recited in instant claims 1 and 10-13 where the peptide being immobilized to the hydrogel constitutes where the peptide is conjugated to the carrier.  It is noted that the instantly claimed method constitutes a method of using the ‘381 claimed kit and peptide.  Therefore, the ‘381 claimed invention is not patentably distinct from the instantly claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654